Title: To George Washington from Major General Lafayette, 7 October 1779
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


        
          My dear general
          havre [France] 7he October 1779
        
        from those happy ties of friendship By which you were pleas’d to unite yourself with me, from the promises You So tenderly made me when we parted at fishkill, I had Such expectations of hearing often from you, that Complaint ought to be permitted to my affectionate heart—not a line from you, my dear General, is yet arriv’d into My hands, and tho Several Ships from America, several dispatches from Congress or the french Minister are Safely Brought to france, My ardent hopes of Getting at lenght a letter from General Washington, have ever been unhappily disappointed—that Bad luck I can’t any way account for, and when I Remember that in these little Separations where I was But Some days from you, the most friendly letters, the most minuted account of Your Circumstances, were kindly writen to me, I am Convinc’d You have not neglected, and almost forgotten me for So long a while—I am therefore to Complain of fortune, of Some Mistake or Neglect in acquainting you that there was an opportunity of any thing indeed, But what Could injure the sense I have of your affection for me—let me Beseech you, my dear General, By that mutual, tender and experienced friendship, in which I have put An immense part of My happiness, to be very exact in inquiring for occasions, and Never to Miss these which may Convey to me letters that I will be so much pleas’d to Receive.
        inclos’d I send to your excellency the Copy of My letters to Congress, which, in concert with Mister franklin’s longer dispatches will Give you a Sketch of European intelligences—Contrary minds have much delay’d an expedition which, I think, Should have been undertaken much Sooner—the kings of france and spain seem desirous of Carrying it on Before the winter—it May be however differed till next Spring, and the Siege of Gibraltar would be the only land expedition for the present Campaign—in some week’s time, when west india Successes will be Compar’d to these in europe My Gazettes and predictions will have a Greater degree of Certainty, But one Must not be a Conjuror to See that england is in Such a way that one may defy her to Get up again, and that an happy peace Bless’d with American independency will this or the ensuing Campaign be the Certain effect of the present war.
        As My private Circumstances are Somewhat interesting to your friendship, I will tell you, my dear General, that Since My last letter I have alwaïs been in this place, where head quarter had been fix’d—I was to disembark with the Grenadiers forming the van guard, and am therefore one of the first who will land on the English

Shore—the king’s own Regiment of dragoons, which he Gave me on my Return, was to embark at Brest, and join us a few days after the landing—from Count d’estaing’s expedition on the American Coasts, the Nation Raises Great expectations and very impatiently waits for intelligences—how unhappy I am to find myself so far from you on Such an occasion, you will easily Conceive—the impression of Sorrow Such a thought Gives me, Cannot be alleviated But By the Sense I have, that the General opinion of the turn warlike operations would take this Campaign, the ties of My duty towards My own country where My services had been employ’d for the expedition against england, and the hope I entertained of being here More useful to the Unites States, had not left me the choice in the party I Should take for this Campaign—I hope, My dear Sir, you will agree in opinion with me.
        Whatever may be Count d’estaing’s succès in America, it will Bring on new projects and operations—My ideas I lay’d Before Your excellency at fishkills—But permit me to tell you again how earnestly I wish to join You—nothing Could make me So delighted as the happiness of finishing the war under your orders—that I think if ask’d By you will be Granted to Congress and Your excellency—But be Certain, My dear General, that in any Situation, in Any Case, let me Act as a french or as an American officer, My first wish, My first pleasure will be to Serve again with you—however happy I am in france, however well treated By My Country and king, I have taken such an habit of being with you, and am tied to you, to america, to My fellow Soldiers By such an affection, that the moment when I will Sail for your Country, shall be one of the most wished for and the happiest in My life.
        from An American newspaper I find that a Certain english intelligence had been propagated through the United States—that at they head of fifteen hundred officers or non Commissioned officers I was Going to embark for America, and that with Soldiers of your army embodied under them, I wanted to teach Military discipline through the American Army—however Remoted I am from thinking of teaching My own Masters, and however distant from Such wiews was that Command in france whose end you very well know, I Could not help taking it as a Reflexion on the American Army—the english troops May Remember that on Some particular occasions, I have not been to lament the want of discipline and spirit in the troops I had the honor to Command—while we have But the Same British army to fight with, we need not looking out for any other improvement, But the same qualities, which have often enabl’d my felow american Soldier, to Give, instead of Receiving, pretty Good leçons to an ennemy whose

justly Reputed Courage added a new Reputation to American Bravery and Military Conduct.
        The above article, my dear General, I beg you will have printed in the Several news papers.
        As there is But a little time to write Before the Sailing of the vessel, I Cannot Remind of me the friends I have in the Army, unless your excellency is pleas’d to Make them thousand Compliments from one who heartily loves them, and whose first wish is to be again in theyr Compagny.
        I Congratulate you, My dear General, on the Spirited expedition of Stoney point, and am Glad it has added a new lustre to your arms.
        Be so kind, My dear friend, as to present My best Respects to Your lady—Mine Begs leave to be kindly Remembered to you and to her—thousand assurances of friendship waït from me on your family.
        oh, My dear General, how happy I Would be to embrace you again! With Such an affection as is above all expressions any language may furnish I have the honor to be very Respectfully My Good and Beloved General Your affectionate friend
        
          Lafayette
        
      